Exhibit 10

 

 

 

CHANGE IN CONTROL SEVERANCE PROGRAM
OF DEERE & COMPANY

 

 

 

Effective as of August 26, 2009

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Purpose

1

 

 

 

2.

Definitions

1

 

 

 

3.

Eligibility

7

 

 

 

4.

Severance Benefits

7

 

 

 

5.

Form and Timing of Severance Benefits

10

 

 

 

6.

Excise Tax

11

 

 

 

7.

The Company’s Payment Obligation

11

 

 

 

8.

Covenants and Release of the Participants

12

 

 

 

9.

Funding

12

 

 

 

10.

Administration

13

 

 

 

11.

Claims Procedure

13

 

 

 

12.

Legal Fees

14

 

 

 

13.

Successors and Assignment

14

 

 

 

14.

Miscellaneous

15

 

 

 

15.

Effect on Prior Agreements

16

 

 

- i -

--------------------------------------------------------------------------------


 

CHANGE IN CONTROL SEVERANCE PROGRAM

OF DEERE & COMPANY

 

1.            Purpose

 

The purposes of the Program are (i) to provide Participants with severance
payments and benefits in the event of a Qualifying Termination, (ii) to assure
the Company that it will have the continued dedication of the Participants and
the availability of their advice and counsel notwithstanding the possibility,
threat, or occurrence of a Change in Control of the Company, and (iii) to
provide an additional incentive for the Participants to remain in the employ of
the Company.  The Program is intended to be a “top-hat” plan for a select group
of management or highly compensated employees of the Company, but is not
intended to meet the qualification requirements of Section 401 of the Internal
Revenue Code of 1986, as amended (the “Code”).  The Company intends for the
Program to replace, over time, the bilateral change-in-control agreements that
the Company has previously entered into with certain key executives and
employees and, except for such bilateral agreements, is not intended to affect
eligibility for or payment of any other compensation or benefits in accordance
with the terms of any applicable plans or programs of the Company.

 

2.            Definitions

 

Whenever used in the Program, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:

 


(A)          “ADMINISTRATOR” MEANS THE COMPANY’S VICE PRESIDENT, HUMAN RESOURCES
OR SUCH OTHER PERSON DESIGNATED BY THE COMMITTEE.


 


(B)          “BASE SALARY” MEANS A PARTICIPANT’S ANNUAL RATE OF SALARY,
EXCLUDING AMOUNTS RECEIVED UNDER INCENTIVE OR OTHER BONUS PLANS, WHETHER OR NOT
DEFERRED.


 


(C)          “BENEFICIAL OWNER” SHALL HAVE THE MEANING ASCRIBED TO SUCH TERM
IN RULE 13D-3 OF THE GENERAL RULES AND REGULATIONS UNDER THE EXCHANGE ACT.


 


(D)          “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


(E)          “BONUS” MEANS THE TARGET BONUS AMOUNT FOR A PARTICIPANT FOR THE
FISCAL YEAR IN WHICH THE EFFECTIVE DATE OF TERMINATION OCCURS PURSUANT TO THE
JOHN DEERE SHORT -TERM INCENTIVE BONUS PLAN OR ANY SUCCESSOR PLAN OR ARRANGEMENT
THERETO.  THE BONUS WILL BE DETERMINED (I) FOR TIER 1 PARTICIPANTS BY THE
COMMITTEE AND (II) FOR TIER 2 PARTICIPANTS IN ACCORDANCE WITH THE TERMS AND
PROCEDURES OF THE DEERE SHORT -TERM INCENTIVE BONUS PLAN OR ANY SUCCESSOR PLAN
OR ARRANGEMENT THERETO.  FOR PURPOSES OF THE PROGRAM, THE TERM “BONUS” SHALL NOT
INCLUDE ANY PAYMENTS MADE PURSUANT TO THE COMPANY’S MID-TERM INCENTIVE PLAN,
LONG-TERM INCENTIVE PLAN OR ANY SUCCESSOR PLANS OR ARRANGEMENTS THERETO.

 

 

1

--------------------------------------------------------------------------------


 


(F)           “CAUSE” MEANS (I) A PARTICIPANT’S WILLFUL AND CONTINUED FAILURE TO
SUBSTANTIALLY PERFORM HIS DUTIES WITH THE COMPANY (OTHER THAN ANY SUCH FAILURE
RESULTING FROM DISABILITY OR OCCURRING AFTER ISSUANCE BY A PARTICIPANT OF A
NOTICE OF TERMINATION FOR GOOD REASON), AFTER A WRITTEN DEMAND FOR SUBSTANTIAL
PERFORMANCE IS DELIVERED TO SUCH PARTICIPANT THAT SPECIFICALLY IDENTIFIES THE
MANNER IN WHICH THE COMPANY BELIEVES THAT SUCH PARTICIPANT HAS WILLFULLY FAILED
TO SUBSTANTIALLY PERFORM HIS DUTIES, AND AFTER SUCH PARTICIPANT HAS FAILED TO
RESUME SUBSTANTIAL PERFORMANCE OF HIS DUTIES ON A CONTINUOUS BASIS WITHIN THIRTY
(30) CALENDAR DAYS OF RECEIVING SUCH DEMAND; (II) A PARTICIPANT’S WILLFULLY
ENGAGING IN CONDUCT (OTHER THAN CONDUCT COVERED UNDER (I) ABOVE) WHICH IS
DEMONSTRABLY AND MATERIALLY INJURIOUS TO THE COMPANY, MONETARILY OR OTHERWISE;
OR (III) A PARTICIPANT’S HAVING BEEN CONVICTED OF, OR HAVING ENTERED A PLEA OF
NOLO CONTENDERE TO, A FELONY.  FOR PURPOSES OF THIS DEFINITION, NO ACT, OR
FAILURE TO ACT, ON A PARTICIPANT’S PART SHALL BE DEEMED “WILLFUL” UNLESS DONE,
OR OMITTED TO BE DONE, BY A PARTICIPANT NOT IN GOOD FAITH AND WITHOUT REASONABLE
BELIEF THAT THE ACTION OR OMISSION WAS IN THE BEST INTERESTS OF THE COMPANY.


 


(G)          “CHANGE IN CONTROL” MEANS A CHANGE IN CONTROL OF A NATURE THAT
WOULD BE REQUIRED TO BE REPORTED IN RESPONSE TO SCHEDULE 14A OF REGULATION 14A
PROMULGATED UNDER THE EXCHANGE ACT WHETHER OR NOT THE COMPANY IS THEN SUBJECT TO
SUCH REPORTING REQUIREMENT, PROVIDED THAT, WITHOUT LIMITATION, SUCH A CHANGE IN
CONTROL SHALL BE DEEMED TO HAVE OCCURRED IF:


 


(I)            ANY “PERSON” (AS DEFINED IN SECTIONS 13(D) AND 14(D) OF THE
EXCHANGE ACT) (OTHER THAN A PARTICIPANT OR GROUP OF PARTICIPANTS, THE COMPANY OR
A SUBSIDIARY, ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY INCLUDING ITS TRUSTEE, OR
ANY CORPORATION OR SIMILAR ENTITY WHICH BECOMES THE BENEFICIAL OWNER OF
SECURITIES OF THE COMPANY IN CONNECTION WITH A TRANSACTION EXCEPTED FROM THE
PROVISIONS OF CLAUSE (III) BELOW) IS OR BECOMES THE “BENEFICIAL OWNER” (AS
DEFINED IN RULE 13(D-3) UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF
SECURITIES OF THE COMPANY (NOT INCLUDING THE SECURITIES BENEFICIALLY OWNED OR
ANY SECURITIES ACQUIRED DIRECTLY FROM THE COMPANY) REPRESENTING THIRTY PERCENT
(30%) OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING
SECURITIES;


 


(II)           THE FOLLOWING INDIVIDUALS SHALL CEASE TO CONSTITUTE A MAJORITY OF
THE BOARD:  INDIVIDUALS WHO ON THE PARTICIPATION DATE CONSTITUTE THE BOARD AND
ANY NEW DIRECTOR(S) WHOSE APPOINTMENT OR ELECTION BY THE BOARD OR NOMINATION FOR
ELECTION BY THE COMPANY’S STOCKHOLDERS WAS APPROVED BY A VOTE OF AT LEAST
TWO-THIRDS (2/3) OF THE DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE DIRECTORS
ON THE PARTICIPATION DATE OR WHOSE APPOINTMENT OR ELECTION OR NOMINATION FOR
ELECTION WAS PREVIOUSLY SO APPROVED BUT EXCLUDING, FOR THIS PURPOSE, ANY SUCH
NEW DIRECTOR WHOSE INITIAL ASSUMPTION OF OFFICE OCCURS AS A RESULT OF AN ACTUAL
OR THREATENED ELECTION CONTEST WITH RESPECT TO THE ELECTION OR REMOVAL OF
DIRECTORS OR OTHER ACTUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS BY
OR ON BEHALF OF A PERSON OTHER THAN THE BOARD;


 


(III)          THERE IS CONSUMMATED A MERGER, CONSOLIDATION OR SIMILAR BUSINESS
COMBINATION TRANSACTION OF THE COMPANY (INCLUDING, FOR THE AVOIDANCE OF DOUBT,

 

 

2

--------------------------------------------------------------------------------


 


ANY BUSINESS COMBINATION STRUCTURED AS A FORWARD OR REVERSE TRIANGULAR MERGER
INVOLVING ANY DIRECT OR INDIRECT SUBSIDIARY OF THE COMPANY) WITH ANY OTHER
COMPANY, OTHER THAN A MERGER, CONSOLIDATION OR SIMILAR BUSINESS COMBINATION
TRANSACTION WHICH WOULD RESULT IN THE VOTING SECURITIES OF THE COMPANY
OUTSTANDING IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY
REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE
SURVIVING ENTITY OR ANY PARENT THEREOF) AT LEAST SIXTY PERCENT (60%) OF THE
COMBINED VOTING POWER OF THE VOTING SECURITIES OF THE COMPANY OR SUCH SURVIVING
ENTITY OR PARENT THEREOF OUTSTANDING IMMEDIATELY AFTER SUCH MERGER,
CONSOLIDATION OR SIMILAR BUSINESS COMBINATION TRANSACTION; OR


 


(IV)         THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN OF COMPLETE
LIQUIDATION OF THE COMPANY OR THERE IS CONSUMMATED AN AGREEMENT FOR THE SALE OR
DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS.


 


(H)          “CIC AGREEMENT” MEANS A CHANGE IN CONTROL AGREEMENT ENTERED INTO
BETWEEN THE COMPANY AND AN EXECUTIVE OR OTHER EMPLOYEE.


 


(I)            “CODE” MEANS THE UNITED STATES INTERNAL REVENUE CODE OF 1986,
AS AMENDED, AND ANY SUCCESSORS THERETO.


 


(J)           “COMMITTEE” MEANS THE COMPENSATION COMMITTEE OF THE BOARD OR ANY
OTHER COMMITTEE OF THE BOARD APPOINTED BY THE BOARD TO PERFORM THE FUNCTIONS OF
THE COMPENSATION COMMITTEE.


 


(K)          “COMPANY” MEANS DEERE & COMPANY, A DELAWARE CORPORATION, OR ANY
SUCCESSOR THERETO AS PROVIDED IN SECTION 13(A) HEREIN.


 


(L)            “DISABILITY” MEANS COMPLETE AND PERMANENT INABILITY BY REASON OF
ILLNESS OR ACCIDENT TO PERFORM THE DUTIES OF THE OCCUPATION AT WHICH A
PARTICIPANT WAS EMPLOYED WHEN SUCH DISABILITY COMMENCED.


 


(M)         “DIVESTITURE” MEANS A TRANSACTION IN WHICH (X) THE ENTITY THAT
EMPLOYS A PARTICIPANT IS SOLD, SPUN-OFF OR OTHERWISE DISPOSED OF BY THE COMPANY
WITH THE RESULT THAT SUCH ENTITY IS NO LONGER A 409A AFFILIATE, OR (Y) THE
BUSINESS UNIT OR DIVISION IN WHICH THE PARTICIPANT IS EMPLOYED IS SPUN-OFF AS A
SEPARATE ENTITY THAT IS NOT A 409A AFFILIATE OR IS SOLD OR OTHERWISE TRANSFERRED
TO A THIRD PARTY THAT IS NOT A 409A AFFILIATE.


 


(N)          “EFFECTIVE DATE OF TERMINATION” MEANS THE DATE ON WHICH A
QUALIFYING TERMINATION OCCURS WHICH TRIGGERS THE PAYMENT OF SEVERANCE BENEFITS
HEREUNDER.


 


(O)          “EMPLOYMENT” MEANS A PARTICIPANT’S EMPLOYMENT WITH THE COMPANY OR
ANY OF ITS 409A AFFILIATES.


 


(P)          “ERISA” MEANS THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED.


 

 

3

--------------------------------------------------------------------------------


 


(Q)          “EXCHANGE ACT” MEANS THE UNITED STATES SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.


 


(R)           “GOOD REASON” MEANS, WITHOUT A PARTICIPANT’S EXPRESS WRITTEN
CONSENT, THE OCCURRENCE OF ANY ONE OR MORE OF THE FOLLOWING:


 


(I)            THE ASSIGNMENT OF A PARTICIPANT TO DUTIES MATERIALLY INCONSISTENT
WITH SUCH PARTICIPANT’S AUTHORITIES, DUTIES, RESPONSIBILITIES, AND STATUS
(INCLUDING OFFICES AND REPORTING REQUIREMENTS) AS AN EMPLOYEE OF THE COMPANY, OR
A REDUCTION OR ALTERATION IN THE NATURE OR STATUS OF A PARTICIPANT’S
AUTHORITIES, DUTIES, OR RESPONSIBILITIES FROM THE GREATER OF (I) THOSE IN EFFECT
ON THE PARTICIPATION DATE; (II) THOSE IN EFFECT DURING THE FISCAL YEAR
IMMEDIATELY PRECEDING THE YEAR OF THE CHANGE IN CONTROL; OR (III) THOSE IN
EFFECT IMMEDIATELY PRECEDING THE CHANGE IN CONTROL;


 


(II)           THE COMPANY’S REQUIRING A PARTICIPANT TO BE BASED AT A LOCATION
WHICH IS AT LEAST FIFTY (50) MILES FURTHER FROM THE CURRENT PRIMARY RESIDENCE
THAN IS SUCH RESIDENCE FROM THE COMPANY’S CURRENT HEADQUARTERS, EXCEPT FOR
REQUIRED TRAVEL ON THE COMPANY’S BUSINESS TO AN EXTENT SUBSTANTIALLY CONSISTENT
WITH SUCH PARTICIPANT’S BUSINESS OBLIGATIONS AS OF THE PARTICIPATION DATE;


 


(III)          A REDUCTION BY THE COMPANY IN A PARTICIPANT’S BASE SALARY AS IN
EFFECT ON THE PARTICIPATION DATE OR AS THE SAME SHALL BE INCREASED FROM TIME TO
TIME;


 


(IV)         A MATERIAL REDUCTION IN A PARTICIPANT’S LEVEL OF PARTICIPATION IN
ANY OF THE COMPANY’S SHORT-, MID- AND/OR LONG-TERM INCENTIVE COMPENSATION PLANS,
OR EMPLOYEE BENEFIT OR RETIREMENT PLANS, POLICIES, PRACTICES, OR ARRANGEMENTS IN
WHICH SUCH PARTICIPANT PARTICIPATES FROM THE LEVELS IN PLACE DURING THE FISCAL
YEAR IMMEDIATELY PRECEDING THE CHANGE IN CONTROL; PROVIDED, HOWEVER, THAT
REDUCTIONS IN THE LEVELS OF PARTICIPATION IN ANY SUCH PLANS SHALL NOT BE DEEMED
TO BE “GOOD REASON” IF A PARTICIPANT’S REDUCED LEVEL OF PARTICIPATION IN EACH
SUCH PROGRAM REMAINS SUBSTANTIALLY CONSISTENT WITH THE AVERAGE LEVEL OF
PARTICIPATION OF OTHER EXECUTIVES WHO HAVE POSITIONS COMMENSURATE WITH SUCH
PARTICIPANT’S POSITION;


 


(V)          THE FAILURE OF THE COMPANY TO OBTAIN A SATISFACTORY AGREEMENT FROM
ANY SUCCESSOR TO THE COMPANY TO ASSUME AND AGREE TO PERFORM THE OBLIGATIONS
UNDER THE PROGRAM, AS CONTEMPLATED IN 13(A) HEREIN; OR


 


(VI)         ANY INVOLUNTARY TERMINATION OF A PARTICIPANT’S EMPLOYMENT THAT IS
NOT EFFECTED PURSUANT TO A NOTICE OF TERMINATION.


 

The existence of Good Reason shall not be affected by a Participant’s temporary
incapacity due to physical or mental illness not constituting a Disability.  A
Participant’s continued employment shall not constitute a waiver of such
Participant’s rights with respect to any circumstance constituting Good Reason.

 

 

4

--------------------------------------------------------------------------------


 


(S)           “MULTIPLIER” SHALL MEAN (I) THREE (3) IN THE CASE OF A TIER 1
PARTICIPANT AND (II) ONE AND ONE-HALF (1.5) IN THE CASE OF A TIER 2 PARTICIPANT.


 


(T)           “NOTICE OF TERMINATION” SHALL MEAN A WRITTEN NOTICE WHICH SHALL
INDICATE THE SPECIFIC TERMINATION PROVISION IN THE PROGRAM RELIED UPON, AND
SHALL SET FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO
PROVIDE A BASIS FOR TERMINATION OF A PARTICIPANT’S EMPLOYMENT UNDER THE
PROVISION SO INDICATED.


 


(U)          “PARTICIPANT” MEANS EACH PERSON WHO IS DESIGNATED TO BE A TIER 1
PARTICIPANT OR TIER 2 PARTICIPANT UNDER THE PROGRAM.


 


(V)          “PARTICIPATION DATE” MEANS, WITH RESPECT TO EACH PARTICIPANT, THE
DATE SPECIFIED BY THE COMMITTEE OR THE ADMINISTRATOR AS PROVIDED IN
SECTION 3(A) AS OF WHICH SUCH INDIVIDUAL BECOMES A PARTICIPANT IN THE PROGRAM. 
IF A PARTICIPANT WHO IS DESIGNATED A TIER 2 PARTICIPANT IS SUBSEQUENTLY
DESIGNATED A TIER 1 PARTICIPANT, OR IF A TIER 1 PARTICIPANT IS SUBSEQUENTLY
DESIGNATED IN ACCORDANCE WITH SECTION 3(C) A TIER 2 PARTICIPANT, THEN FROM AND
AFTER THE EFFECTIVE DATE OF SUCH LATER DESIGNATION, THE PARTICIPANT’S
PARTICIPATION DATE WILL BE SUCH EFFECTIVE DATE.


 


(W)         “PAYMENT DATE” SHALL HAVE THE MEANING ASCRIBED TO SUCH TERM IN
SECTION 5(A) HEREIN.


 


(X)          “PERSON” SHALL HAVE THE MEANING ASCRIBED TO SUCH TERM IN
SECTION 3(A)(9) OF THE EXCHANGE ACT AND USED IN SECTIONS 13(D) AND
14(D) THEREOF, INCLUDING A “GROUP” AS PROVIDED IN SECTION 13(D).


 


(Y)          “POST-DIVESTITURE EMPLOYER” MEANS, IN THE CASE OF A PARTICIPANT
WHOSE EMPLOYMENT IS WITH AN ENTITY, BUSINESS UNIT OR DIVISION THAT IS THE
SUBJECT OF A DIVESTITURE AND WHO IMMEDIATELY FOLLOWING THE DIVESTITURE CONTINUES
TO BE EMPLOYED WITH SUCH ENTITY, BUSINESS UNIT OR DIVISION, THE PARTICIPANT’S
EMPLOYER IMMEDIATELY FOLLOWING THE DIVESTITURE (INCLUDING ALL ENTITIES THAT ARE
CONSIDERED TO BE A SINGLE EMPLOYER WITH SUCH PARTY UNDER THE DEFAULT PROVISIONS
IN TREASURY REGULATIONS SECTION 1.409A-1(H)).


 


(Z)           “POTENTIAL CHANGE IN CONTROL” OF THE COMPANY MEANS THE HAPPENING
OF ANY OF THE FOLLOWING:


 


(I)            THE ENTERING INTO AN AGREEMENT BY THE COMPANY, THE CONSUMMATION
OF WHICH WOULD RESULT IN A CHANGE IN CONTROL OF THE COMPANY AS DEFINED IN
SECTION 2(G) HEREOF; OR


 


(II)           THE ACQUISITION OF BENEFICIAL OWNERSHIP, DIRECTLY OR INDIRECTLY,
BY ANY ENTITY, PERSON OR GROUP (OTHER THAN A PARTICIPANT OR GROUP OF
PARTICIPANTS, THE COMPANY OR A SUBSIDIARY, OR ANY EMPLOYEE BENEFIT PLAN OF THE
COMPANY INCLUDING ITS TRUSTEE) OF SECURITIES OF THE COMPANY REPRESENTING FIFTEEN
PERCENT (15%) OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S OUTSTANDING
SECURITIES AND THE ADOPTION BY THE BOARD OF A RESOLUTION TO THE EFFECT THAT A
POTENTIAL CHANGE IN CONTROL OF THE COMPANY HAS OCCURRED FOR PURPOSES OF THE
PROGRAM.


 

 

5

--------------------------------------------------------------------------------


 


(AA)        “PROGRAM” MEANS THIS CHANGE IN CONTROL SEVERANCE PROGRAM OF DEERE &
COMPANY AND ITS SUBSIDIARIES, AS SUBSEQUENTLY AMENDED FROM TIME TO TIME.


 


(BB)       “RELEASE” SHALL HAVE THE MEANING ASCRIBED TO SUCH TERM IN SECTION 8
HEREIN.


 


(CC)        “RELEASE DEADLINE” SHALL HAVE THE MEANING ASCRIBED TO SUCH TERM IN
SECTION 8 HEREIN.


 


(DD)       “QUALIFYING TERMINATION” MEANS ANY OF THE EVENTS DESCRIBED IN
SECTION 4(B) HEREIN, THE OCCURRENCE OF WHICH TRIGGERS THE PAYMENT OF SEVERANCE
BENEFITS HEREUNDER.


 


(EE)        “SEC” MEANS THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.


 


(FF)          “SEVERANCE BENEFITS” MEANS THE PAYMENT OF SEVERANCE COMPENSATION
AS PROVIDED IN SECTION 4(D) HEREIN.


 


(GG)        “SUBSIDIARY” MEANS ANY CORPORATION OR OTHER ENTITY OF WHICH
OWNERSHIP INTERESTS HAVING ORDINARY VOTING POWER TO ELECT A MAJORITY OF THE
BOARD OF DIRECTORS OR OTHER PERSONS PERFORMING SIMILAR FUNCTIONS ARE AT THE TIME
DIRECTLY OR INDIRECTLY OWNED BY THE COMPANY.


 


(HH)        “TIER 1 PARTICIPANT” MEANS EACH PERSON WHO IS DESIGNATED BY THE
COMMITTEE AS A TIER 1 PARTICIPANT.


 


(II)           “TIER 2 PARTICIPANT” MEANS EACH PERSON WHO IS DESIGNATED BY THE
ADMINISTRATOR AS A TIER 2 PARTICIPANT.


 


(JJ)          “VOTING POWER” OF A CORPORATION OR OTHER ENTITY MEANS THE COMBINED
VOTING POWER OF THE THEN-OUTSTANDING VOTING SECURITIES OF SUCH CORPORATION OR
OTHER ENTITY ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS.


 


(KK)       “409A AFFILIATE” MEANS ANY CORPORATION THAT IS INCLUDED IN A
CONTROLLED GROUP OF CORPORATIONS (WITHIN THE MEANING OF SECTION 414(B) OF THE
CODE) THAT INCLUDES THE COMPANY AND ANY TRADE OR BUSINESS (WHETHER OR NOT
INCORPORATED) THAT IS UNDER COMMON CONTROL WITH THE COMPANY (WITHIN THE MEANING
OF SECTION 414(C) OF THE CODE), PROVIDED THAT IN APPLYING SECTION 1563(A)(1),
(2), AND (3) OF THE CODE FOR PURPOSES OF DETERMINING A CONTROLLED GROUP OF
CORPORATIONS UNDER SECTION 414(B), THE LANGUAGE “AT LEAST 20 PERCENT” IS USED
INSTEAD OF “AT LEAST 80 PERCENT” EACH PLACE IT APPEARS IN SECTION 1563(A)(1),
(2), AND (3), AND IN APPLYING SECTION 1.414(C)-2 OF THE TREASURY REGULATIONS FOR
PURPOSES OF DETERMINING TRADES OR BUSINESSES (WHETHER OR NOT INCORPORATED) THAT
ARE UNDER COMMON CONTROL FOR PURPOSES OF SECTION 414(C), “AT LEAST 20 PERCENT”
IS USED INSTEAD OF “AT LEAST 80 PERCENT” EACH PLACE IT APPEARS IN
SECTION 1.414(C)-2.


 

 

6

--------------------------------------------------------------------------------


 

3.            Eligibility


 


(A)            DESIGNATION OF PARTICIPANTS.  TIER 1 PARTICIPANTS SHALL BE
DESIGNATED IN WRITING FROM TIME TO TIME BY THE COMMITTEE IN ITS DISCRETION. 
TIER 2 PARTICIPANTS SHALL BE DESIGNATED IN WRITING FROM TIME TO TIME BY THE
COMMITTEE OR THE ADMINISTRATOR.  AT THE TIME AN INDIVIDUAL IS DESIGNATED AS A
PARTICIPANT, THE COMMITTEE OR THE ADMINISTRATOR, AS THE CASE MAY BE, SHALL
SPECIFY SUCH INDIVIDUAL’S PARTICIPATION DATE (WHICH MAY, BUT NEED NOT, BE THE
DATE OF THE COMMITTEE OR THE ADMINISTRATOR ACTION DESIGNATING THE INDIVIDUAL AS
A PARTICIPANT).  THE BOOKS AND RECORDS OF THE COMPANY SHALL BE DEFINITIVE FOR
PURPOSES OF DETERMINING WHETHER AND AS OF WHEN AN INDIVIDUAL HAS BEEN DESIGNATED
AS A PARTICIPANT.


 


(B)            PARTICIPATION EXCLUSIVE.  UNLESS AND UNTIL AN INDIVIDUAL HAS BEEN
DESIGNATED AS A PARTICIPANT AND THE RELEVANT PARTICIPATION DATE HAS OCCURRED,
SUCH INDIVIDUAL SHALL HAVE NO RIGHTS UNDER THE PROGRAM, REGARDLESS OF WHETHER
ANY OTHER INDIVIDUAL WITH A SIMILAR POSITION, RATE OF COMPENSATION OR
RESPONSIBILITIES HAS BECOME A PARTICIPANT.  NO INDIVIDUAL SHALL BECOME A
PARTICIPANT WHILE SUCH INDIVIDUAL IS PARTY TO AN EFFECTIVE CIC AGREEMENT, AND IN
NO EVENT MAY ANY INDIVIDUAL HAVE ENTITLEMENTS UNDER BOTH THE PROGRAM AND A CIC
AGREEMENT.


 


(C)            TERMINATION OF PARTICIPATION.  THE COMMITTEE, WITH RESPECT TO
TIER 1 PARTICIPANTS (INCLUDING, FOR THIS PURPOSE, A TIER 1 PARTICIPANT WHO IS
BEING CONVERTED TO A TIER 2 PARTICIPANT), AND THE COMMITTEE OR THE
ADMINISTRATOR, WITH RESPECT TO TIER 2 PARTICIPANTS, MAY PROVIDE NOTICE TO A
PARTICIPANT AT ANY TIME THAT SUCH PARTICIPANT SHALL CEASE TO BE A PARTICIPANT. 
ANY SUCH TERMINATION OR REDUCTION OF PARTICIPANT STATUS SHALL BECOME EFFECTIVE
ON THE EARLIEST ANNIVERSARY OF THE RELEVANT PARTICIPANT’S PARTICIPATION DATE
THAT IS AT LEAST SIX (6) MONTHS FROM THE DATE OF THE NOTICE OF TERMINATION OR
REDUCTION OF PARTICIPANT STATUS, PROVIDED, HOWEVER, THAT NO SUCH TERMINATION OR
REDUCTION OF PARTICIPANT STATUS SHALL BE EFFECTIVE PRIOR TO THE SECOND
ANNIVERSARY OF THE PARTICIPANT’S PARTICIPATION DATE; PROVIDED, FURTHER, THAT NO
NOTICE OF TERMINATION OR REDUCTION OF PARTICIPANT STATUS SHALL BE GIVEN WITHIN
SIX (6) MONTHS FOLLOWING A POTENTIAL CHANGE IN CONTROL; AND PROVIDED, FURTHER,
THAT FOLLOWING A CHANGE IN CONTROL, NO SUCH TERMINATION OR REDUCTION OF
PARTICIPANT STATUS SHALL BE GIVEN EFFECT UNTIL THE LATER OF (I) TWENTY-FOUR (24)
MONTHS AFTER THE MONTH IN WHICH THE CHANGE IN CONTROL OCCURS OR (II) IF A
PARTICIPANT EXPERIENCES A QUALIFYING TERMINATION BEFORE THE END OF SUCH
TWENTY-FOUR (24) MONTH PERIOD, UNTIL ALL OBLIGATIONS OF THE COMPANY UNDER THE
PROGRAM HAVE BEEN FULFILLED AND ALL BENEFITS REQUIRED UNDER THE PROGRAM HAVE
BEEN PAID OR PROVIDED TO THE PARTICIPANT.


 

4.            Severance Benefits


 


(A)          RIGHT TO SEVERANCE BENEFITS. SUBJECT TO SECTION 8, A PARTICIPANT
SHALL BE ENTITLED TO RECEIVE FROM THE COMPANY THE SEVERANCE BENEFITS DESCRIBED
IN SECTION 4(D) IF A QUALIFYING TERMINATION OF SUCH PARTICIPANT HAS OCCURRED. A
PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE SEVERANCE BENEFITS IF HE OR SHE IS
TERMINATED FOR CAUSE, OR IF HIS OR HER EMPLOYMENT ENDS DUE TO DEATH OR
DISABILITY OR DUE TO A VOLUNTARY TERMINATION OF EMPLOYMENT WITHOUT GOOD REASON.
 AN INDIVIDUAL WHO HAS CEASED TO BE A

 

 

7

--------------------------------------------------------------------------------



 

Participant in the Program in accordance with Section 3(c) shall not be entitled
to any Severance Benefits under the Program in connection with his or her
termination of Employment for any reason, even if such termination of Employment
would have qualified as a Qualifying Termination had the individual been a
Participant at the time of his or her termination of Employment.  No Severance
Benefits shall be payable under the Program to any individual if the Program has
been terminated as to such individual in accordance with Section 14(d) at the
time of such individual’s termination of Employment.

 


(B)          QUALIFYING TERMINATION.  SUBJECT TO SECTION 8, THE OCCURRENCE OF
ANY ONE OR MORE OF THE FOLLOWING EVENTS SHALL TRIGGER THE PAYMENT OF SEVERANCE
BENEFITS TO A PARTICIPANT UNDER THE PROGRAM:


 


(I)            AN INVOLUNTARY TERMINATION OF A PARTICIPANT’S EMPLOYMENT FOR
REASONS OTHER THAN CAUSE WITHIN SIX (6) MONTHS PRECEDING OR WITHIN TWENTY-FOUR
(24) CALENDAR MONTHS FOLLOWING A CHANGE IN CONTROL OF THE COMPANY; ANY SUCH
INVOLUNTARY TERMINATION SHALL BE PURSUANT TO A NOTICE OF TERMINATION (SPECIFYING
THE EFFECTIVE DATE OF TERMINATION WHICH SHALL BE NOT LESS THAN FIVE (5) DAYS
FROM THE DATE OF THE NOTICE OF TERMINATION) DELIVERED TO SUCH PARTICIPANT BY
THE COMPANY; OR


 


(II)           A PARTICIPANT’S VOLUNTARY TERMINATION OF EMPLOYMENT FOR GOOD
REASON WITHIN TWENTY-FOUR (24) CALENDAR MONTHS FOLLOWING A CHANGE IN CONTROL OF
THE COMPANY PURSUANT TO A NOTICE OF TERMINATION DELIVERED TO THE COMPANY BY SUCH
PARTICIPANT.


 


FOR PURPOSES OF THE PROGRAM, A PARTICIPANT’S EMPLOYMENT WILL BE CONSIDERED TO
HAVE TERMINATED UPON (AND ONLY UPON) SUCH PARTICIPANT’S “SEPARATION FROM
SERVICE” FROM THE COMPANY AND ITS 409A AFFILIATES AS DETERMINED UNDER THE
DEFAULT PROVISIONS IN TREASURY REGULATION SECTION 1.409A-1(H).


 


(C)          DIVESTITURES.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING
SECTION 4(B), IF THE ENTITY, BUSINESS UNIT OR DIVISION THAT EMPLOYS A
PARTICIPANT IS THE SUBJECT OF A DIVESTITURE, THE PARTICIPANT WILL BE CONSIDERED
TO HAVE EXPERIENCED AN INVOLUNTARY TERMINATION OF EMPLOYMENT AS OF THE DATE SUCH
ENTITY CEASES TO BE A 409A AFFILIATE OR THE ASSETS OF SUCH BUSINESS UNIT OR
DIVISION ARE SOLD OR TRANSFERRED TO A NON-409A AFFILIATE, REGARDLESS OF WHETHER
THE PARTICIPANT IS CONSIDERED TO HAVE EXPERIENCED A TERMINATION OF EMPLOYMENT
WITH THE COMPANY AND ITS AFFILIATES FOR ANY OTHER PURPOSE; PROVIDED, HOWEVER,
THAT IF A DIVESTITURE OCCURS WITHIN SIX (6) MONTHS PRECEDING OR WITHIN
TWENTY-FOUR (24) MONTHS FOLLOWING A CHANGE IN CONTROL OF THE COMPANY, THEN THE
DIVESTITURE ITSELF WILL NOT BE CONSIDERED TO CAUSE A TERMINATION OF THE
PARTICIPANT’S EMPLOYMENT, AND WHETHER THE PARTICIPANT EXPERIENCES A QUALIFYING
TERMINATION FOLLOWING SUCH DIVESTURE WILL BE DETERMINED BY REFERENCE TO THE
PARTICIPANT’S EMPLOYMENT WITH THE POST-DIVESTITURE EMPLOYER (SO THAT, FOR
EXAMPLE, AN INVOLUNTARY TERMINATION OF THE PARTICIPANT’S EMPLOYMENT WITH THE
POST-DIVESTITURE EMPLOYER FOR REASONS OTHER THAN CAUSE WITHIN 24 CALENDAR MONTHS
FOLLOWING A CHANGE IN CONTROL OF THE COMPANY WILL TRIGGER THE PAYMENT OF
SEVERANCE BENEFITS).

 

 

8

--------------------------------------------------------------------------------


 

(d)          Description of Severance Benefits.  Subject to Section 8, in the
event a Participant becomes entitled to receive Severance Benefits, the Company
shall pay or provide to the Participant all of the following:

 


(I)            AN AMOUNT EQUAL TO THE PRODUCT OF (X) THE SUM OF THE
PARTICIPANT’S BASE SALARY IN EFFECT AT THE EFFECTIVE DATE OF TERMINATION
(WITHOUT REGARD TO ANY DECREASES THEREIN WHICH CONSTITUTE GOOD REASON) PLUS HIS
BONUS AND (Y) THE MULTIPLIER.

 


(II)           AN AMOUNT EQUAL TO HIS UNPAID BASE SALARY, ACCRUED VACATION PAY,
AND EARNED BUT NOT TAKEN VACATION PAY THROUGH THE EFFECTIVE DATE OF TERMINATION.


 


(III)          AN AMOUNT EQUAL TO HIS BONUS MULTIPLIED BY A FRACTION, THE
NUMERATOR OF WHICH IS THE NUMBER OF DAYS HE WAS EMPLOYED BY THE COMPANY IN THE
THEN-EXISTING FISCAL YEAR THROUGH THE EFFECTIVE DATE OF TERMINATION, AND THE
DENOMINATOR OF WHICH IS THREE HUNDRED SIXTY-FIVE (365) LESS, IN THE CASE OF A
PARTICIPANT WHO BEGAN EMPLOYMENT AFTER THE BEGINNING OF THE FISCAL YEAR, THE
NUMBER OF DAYS FROM THE BEGINNING OF THE FISCAL YEAR TO THE DATE HE COMMENCED
EMPLOYMENT.


 


(IV)         A CONTINUATION OF THE WELFARE BENEFITS OF HEALTH CARE, LIFE AND
ACCIDENTAL DEATH AND DISMEMBERMENT, AND DISABILITY INSURANCE COVERAGE FOR THREE
(3) FULL YEARS AFTER THE EFFECTIVE DATE OF TERMINATION FOR TIER 1 PARTICIPANTS
AND FOR EIGHTEEN (18) MONTHS AFTER THE EFFECTIVE DATE OF TERMINATION FOR TIER 2
PARTICIPANTS; PROVIDED, HOWEVER, THAT THE PARTICIPANT SHALL PAY (OR PROMPTLY
REIMBURSE THE COMPANY FOR THE COST OF) ANY PORTION OF THE PREMIUMS FOR SUCH
COVERAGE THAT RESULTS IN TAXABLE INCOME TO THE PARTICIPANT ATTRIBUTABLE TO THE
FIRST SIX (6) MONTHS FOLLOWING THE EFFECTIVE DATE OF TERMINATION IN EXCESS OF
$5,000, AND IN SUCH CASE, THE COMPANY SHALL REPAY THE PARTICIPANT THE AMOUNT OF
SUCH PAYMENT OR REIMBURSEMENT AT THE TIME PROVIDED IN SECTION 5(A) FOR THE
PAYMENT OF SEVERANCE BENEFITS. THESE BENEFITS SHALL BE PROVIDED TO THE
PARTICIPANT AT THE SAME PREMIUM COST, AND AT THE SAME COVERAGE LEVEL, AS IN
EFFECT AS OF HIS EFFECTIVE DATE OF TERMINATION. HOWEVER, IN THE EVENT THE
PREMIUM COST AND/OR LEVEL OF COVERAGE SHALL CHANGE FOR ALL EMPLOYEES OF THE
COMPANY, OR FOR MANAGEMENT EMPLOYEES WITH RESPECT TO SUPPLEMENTAL BENEFITS, THE
COST AND/OR COVERAGE LEVEL, LIKEWISE, SHALL CHANGE FOR THE PARTICIPANT IN A
CORRESPONDING MANNER.  THE CONTINUATION OF THESE WELFARE BENEFITS SHALL BE
DISCONTINUED PRIOR TO THE END OF THE THREE (3) YEAR OR EIGHTEEN (18) MONTH
PERIOD, AS APPLICABLE, TO THE EXTENT SUCH PARTICIPANT HAS AVAILABLE
SUBSTANTIALLY SIMILAR BENEFITS AT A COMPARABLE COST FROM A SUBSEQUENT EMPLOYER,
AS DETERMINED BY THE COMMITTEE.


 


(V)          IN A SINGLE PAYMENT, AN AMOUNT IN CASH EQUAL TO THE AMOUNT OF THE
COMPANY’S EMPLOYER CONTRIBUTIONS MADE ON BEHALF OF THE PARTICIPANT UNDER ALL
DEFINED CONTRIBUTION PLANS OF THE COMPANY FOR THE PLAN YEAR IMMEDIATELY
PRECEDING THE EFFECTIVE DATE OF TERMINATION (OR, IF HIGHER, FOR THE PLAN YEAR
IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL).

 

 

9

--------------------------------------------------------------------------------



 


(E)          OTHER BENEFITS.  COMPENSATION WHICH HAS BEEN DEFERRED UNDER THE
COMPANY’S NONQUALIFIED DEFERRED COMPENSATION PLANS, INCREASED WITH APPLICABLE
NOTIONAL INTEREST AND ADJUSTED FOR APPLICABLE NOTIONAL GAINS AND LOSSES, SHALL
BE DISTRIBUTED PURSUANT TO THE TERMS OF THE APPLICABLE PLAN.  IN ADDITION, THE
PARTICIPANT’S BENEFITS, IF ANY, UNDER THE JOHN DEERE SUPPLEMENTAL PENSION
BENEFIT PLAN, THE JOHN DEERE SENIOR SUPPLEMENTARY PENSION BENEFIT PLAN AND ANY
OTHER NONQUALIFIED DEFINED BENEFIT PENSION PLAN WILL BE CALCULATED AND
DISTRIBUTED PURSUANT TO THE TERMS OF THE APPLICABLE PLAN.

 


(F)           TERMINATION FOR DISABILITY.  FOLLOWING A CHANGE IN CONTROL OF THE
COMPANY, IF A PARTICIPANT’S EMPLOYMENT IS TERMINATED DUE TO DISABILITY, SUCH
PARTICIPANT SHALL RECEIVE HIS BASE SALARY THROUGH THE DATE OF TERMINATION, AT
WHICH POINT IN TIME SUCH PARTICIPANT’S BENEFITS SHALL BE DETERMINED IN
ACCORDANCE WITH THE COMPANY’S DISABILITY, RETIREMENT, INSURANCE, AND OTHER
APPLICABLE PLANS AND PROGRAMS THEN IN EFFECT.  IN THE EVENT A PARTICIPANT’S
EMPLOYMENT IS TERMINATED DUE TO DISABILITY, SUCH PARTICIPANT SHALL NOT BE
ENTITLED TO THE SEVERANCE BENEFITS DESCRIBED IN SECTION 4(D).


 


(G)          TERMINATION FOR DEATH.   FOLLOWING A CHANGE IN CONTROL OF THE
COMPANY, IF A PARTICIPANT’S EMPLOYMENT IS TERMINATED BY REASON OF THE
PARTICIPANT’S DEATH, SUCH PARTICIPANT’S BENEFITS SHALL BE DETERMINED IN
ACCORDANCE WITH THE COMPANY’S RETIREMENT, SURVIVOR’S BENEFITS, INSURANCE, AND
OTHER APPLICABLE PROGRAMS OF THE COMPANY THEN IN EFFECT.  IN THE EVENT A
PARTICIPANT’S EMPLOYMENT IS TERMINATED BY REASON OF HIS DEATH, SUCH PARTICIPANT
SHALL NOT BE ENTITLED TO THE SEVERANCE BENEFITS DESCRIBED IN SECTION 4(D).


 


(H)          TERMINATION FOR CAUSE, OR OTHER THAN FOR GOOD REASON.  FOLLOWING A
CHANGE IN CONTROL OF THE COMPANY, IF A PARTICIPANT’S EMPLOYMENT IS TERMINATED
EITHER (A) BY THE COMPANY FOR CAUSE; OR (B) BY SUCH PARTICIPANT (OTHER THAN FOR
GOOD REASON), THE COMPANY SHALL PAY SUCH PARTICIPANT HIS FULL BASE SALARY AND
ACCRUED VACATION THROUGH THE DATE OF TERMINATION, AT THE RATE THEN IN EFFECT,
PLUS ALL OTHER AMOUNTS TO WHICH SUCH PARTICIPANT IS ENTITLED UNDER ANY
COMPENSATION AND BENEFIT PLANS OF THE COMPANY, AT THE TIME SUCH PAYMENTS ARE
DUE, AND THE COMPANY SHALL HAVE NO FURTHER OBLIGATIONS TO SUCH PARTICIPANT UNDER
THE PROGRAM.


 


(I)            NOTICE OF TERMINATION. ANY TERMINATION OF EMPLOYMENT BY A
PARTICIPANT FOR GOOD REASON SHALL BE COMMUNICATED BY A NOTICE OF TERMINATION.


 

5.            Form and Timing of Severance Benefits


 


(A)          FORM AND TIMING OF SEVERANCE BENEFITS. THE SEVERANCE BENEFITS
DESCRIBED IN SECTION 4(D) (OTHER THAN THOSE DESCRIBED IN SECTION 4(D)(IV))
HEREIN SHALL BE PAID IN CASH TO SUCH PARTICIPANT IN A SINGLE LUMP SUM 185 DAYS
FOLLOWING THE EFFECTIVE DATE OF TERMINATION (OR IF SUCH DATE IS NOT A BUSINESS
DAY, THE NEXT BUSINESS DAY) (THE “PAYMENT DATE”).

 

 

10

--------------------------------------------------------------------------------



 


(B)          WITHHOLDING OF TAXES. THE COMPANY SHALL BE ENTITLED TO WITHHOLD
FROM ANY AMOUNTS PAYABLE UNDER THE PROGRAM ALL TAXES AS LEGALLY SHALL BE
REQUIRED (INCLUDING, WITHOUT LIMITATION, ANY UNITED STATES FEDERAL TAXES AND ANY
OTHER STATE, CITY, OR LOCAL TAXES).


 

6.            Excise Tax


 


(A)          EXCISE TAX. SUBJECT TO THE LAST SENTENCE OF THIS SECTION 6(A), IN
THE EVENT THAT A PARTICIPANT BECOMES ENTITLED TO SEVERANCE BENEFITS OR ANY OTHER
PAYMENT OR BENEFIT UNDER THE PROGRAM, OR UNDER ANY OTHER AGREEMENT WITH OR PLAN
OF THE COMPANY (IN THE AGGREGATE, THE “TOTAL PAYMENTS”), IF ALL OR ANY PART OF
THE TOTAL

 


PAYMENTS WILL BE SUBJECT TO THE TAX (THE “EXCISE TAX”) IMPOSED BY SECTION 4999
OF THE CODE (OR ANY SIMILAR TAX THAT MAY HEREAFTER BE IMPOSED), AND IF SUCH
PARTICIPANT WOULD RECEIVE A GREATER NET AFTER-TAX AMOUNT IF THE TOTAL PAYMENTS
PAID TO SUCH PARTICIPANT WERE REDUCED TO AVOID THE IMPOSITION OF THE EXCISE TAX,
THEN THE TOTAL PAYMENTS PAID TO SUCH PARTICIPANT SHALL BE REDUCED, SUCH THAT THE
VALUE OF THE AGGREGATE PAYMENTS THAT SUCH PARTICIPANT RECEIVES SHALL BE ONE
DOLLAR ($1) LESS THAN THE MAXIMUM AMOUNT WHICH SUCH PARTICIPANT MAY RECEIVE
WITHOUT BECOMING SUBJECT TO THE EXCISE TAX, OR WHICH THE COMPANY MAY PAY WITHOUT
LOSS OF DEDUCTION UNDER SECTION 280G(A) OF THE CODE.  THE REDUCTIONS, IF
APPLICABLE, REQUIRED BY THIS SECTION 6(A) SHALL BE MADE ONLY FROM THE FOLLOWING
AMOUNTS IN THE FOLLOWING ORDER: FIRST, FROM THE LUMP SUM PAYMENT CONTEMPLATED BY
SECTION 5(A); AND THEN, TO THE EXTENT NECESSARY, FROM OTHER AMOUNTS PAYABLE TO
THE PARTICIPANT THAT DO NOT CONSTITUTE DEFERRED COMPENSATION FOR PURPOSES OF
SECTION 409A OF THE CODE.


 


(B)          TAX COMPUTATION. ALL CALCULATIONS DONE PURSUANT TO SECTION 6(A),
SHALL BE MADE AND DETERMINED REASONABLY AND IN GOOD FAITH BY AN INDEPENDENT
REGISTERED ACCOUNTING FIRM OF NATIONAL REPUTATION SELECTED IN GOOD FAITH BY THE
COMPANY FOR THIS PURPOSE, AND ALL SUCH CALCULATIONS MADE REASONABLY AND IN GOOD
FAITH SHALL BE FINAL AND BINDING ON THE COMPANY AND SUCH PARTICIPANT, EVEN IF
SUCH CALCULATIONS ARE SUBSEQUENTLY CHALLENGED OR REVISED BY A COURT OR
APPLICABLE REGULATORY AUTHORITY. FOR PURPOSES OF THE CALCULATIONS DONE PURSUANT
TO SECTION 6(A), A PARTICIPANT SHALL BE DEEMED TO PAY FEDERAL INCOME TAXES AT
THE HIGHEST MARGINAL RATE OF FEDERAL INCOME TAXATION IN THE CALENDAR YEAR IN
WHICH THE PAYMENT DATE OCCURS AND STATE AND LOCAL INCOME TAXES AT THE HIGHEST
MARGINAL RATE OF TAXATION IN THE STATE AND LOCALITY OF SUCH PARTICIPANT’S
RESIDENCE ON THE PAYMENT DATE, NET OF THE MAXIMUM REDUCTION IN FEDERAL INCOME
TAXES WHICH COULD BE OBTAINED FROM DEDUCTION OF SUCH STATE AND LOCAL TAXES.


 


(C)          EXPENSES. ALL OF THE FEES AND EXPENSES OF THE ACCOUNTING FIRM IN
PERFORMING THE CALCULATIONS REFERRED TO IN SECTIONS 6(A) AND 6(B) ABOVE SHALL BE
BORNE SOLELY BY THE COMPANY.


 

7.            The Company’s Payment Obligation


 


(A)        PAYMENT OBLIGATIONS ABSOLUTE. SUBJECT TO SECTION 8, THE COMPANY’S
OBLIGATION TO PAY OR PROVIDE THE SEVERANCE BENEFITS PROVIDED FOR HEREIN SHALL BE
ABSOLUTE AND UNCONDITIONAL, AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCES,

 

 

11

--------------------------------------------------------------------------------


 


INCLUDING, WITHOUT LIMITATION, ANY OFFSET, COUNTERCLAIM, RECOUPMENT, DEFENSE, OR
OTHER RIGHT WHICH THE COMPANY MAY HAVE AGAINST A PARTICIPANT OR ANYONE ELSE. 
ALL AMOUNTS PAYABLE BY THE COMPANY HEREUNDER SHALL BE PAID WITHOUT NOTICE OR
DEMAND.  EACH AND EVERY PAYMENT MADE HEREUNDER BY THE COMPANY SHALL BE FINAL,
AND THE COMPANY SHALL NOT SEEK TO RECOVER ALL OR ANY PART OF SUCH PAYMENT FROM A
PARTICIPANT OR FROM WHOMSOEVER MAY BE ENTITLED THERETO, FOR ANY REASONS
WHATSOEVER.


 

Notwithstanding anything else herein to the contrary, however, if the Company
(or any subsidiary or affiliate of the Company) is obligated by law to pay to a
Participant severance pay, a termination indemnity, notice pay, or the like (but
excluding for this purpose accrued and unused vacation pay), or is obligated by
law to provide to a Participant advance notice of separation (“Notice Period”),
then any Severance Benefits hereunder shall be reduced by the amount of any such
severance pay, termination indemnity, notice pay or the like, as applicable, and
by the amount of any compensation received during any Notice Period.


 


A PARTICIPANT SHALL NOT BE OBLIGATED TO SEEK OTHER EMPLOYMENT IN MITIGATION OF
THE AMOUNTS PAYABLE OR ARRANGEMENTS MADE UNDER ANY PROVISION OF THE PROGRAM, AND
THE OBTAINING OF ANY SUCH OTHER EMPLOYMENT SHALL IN NO EVENT EFFECT ANY
REDUCTION OF THE COMPANY’S OBLIGATIONS TO MAKE THE PAYMENTS AND ARRANGEMENTS
REQUIRED TO BE MADE UNDER THE PROGRAM, EXCEPT TO THE EXTENT PROVIDED IN
SECTION 4(D)(IV) HEREIN.


 


(B)          CONTRACTUAL RIGHTS TO BENEFITS. SUBJECT TO SECTIONS 3 AND 14(D),
THE PROGRAM ESTABLISHES AND VESTS IN A PARTICIPANT A CONTRACTUAL RIGHT TO THE
BENEFITS TO WHICH HE OR SHE IS ENTITLED HEREUNDER. HOWEVER, NOTHING HEREIN
CONTAINED SHALL REQUIRE OR BE DEEMED TO PROHIBIT THE COMPANY TO SEGREGATE,
EARMARK, OR OTHERWISE SET ASIDE ANY FUNDS OR OTHER ASSETS, IN TRUST OR
OTHERWISE, TO PROVIDE FOR ANY PAYMENTS TO BE MADE OR REQUIRED HEREUNDER.


 

8.            Covenants and Release of the Participants.  Notwithstanding any
other provision of the Program, a Participant’s entitlement to Severance
Benefits shall be conditioned on the Participant’s executing a Restrictive
Covenant and Release Agreement (the “Release”), substantially in the form
attached hereto as Exhibit A, within sixty (60) days after the Participant’s
Qualifying Termination (the “Release Deadline”) and such Release remaining in
effect and becoming irrevocable after the expiration of any statutory period in
which the Participant is permitted to revoke a release.  If the Participant
fails to execute and deliver the Release by the Release Deadline, or if the
Participant thereafter effectively revokes the Release, the Company shall be
under no obligation to make any further payments or provide any further benefits
to the Participant, and the Participant shall promptly repay the Company any
payments made to the Participant and the Company’s direct cost for any benefits
provided to the Participant pursuant to the Program.

 

9.            Funding

 

Benefits payable under the Program shall be unfunded, as that term is used in
Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of ERISA, with respect to

 

 

12

--------------------------------------------------------------------------------


 

unfunded plans maintained primarily for the purpose of providing deferred
compensation to a select group of management or highly compensated employees,
and the Administrator shall administer the Program in a manner that will ensure
that benefits are unfunded and that Participants will not be considered to have
received a taxable economic benefit prior to the time at which benefits are
actually payable hereunder.  Accordingly, the Company shall not be required to
segregate or earmark any of its assets for the benefit of Participants or their
spouses or other beneficiaries, and each such person shall have only a
contractual right against the Company for benefits hereunder.  The Company may
from time to time establish a trust and deposit with the trustee thereof funds
to be held in trust for the payment of benefits hereunder; provided, that the
use of such funds for such purpose shall be subject to the claims of the
Company’s general creditors as set forth in the agreement establishing any such
trust.  The rights and interests of a Participant under the Program shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge or encumbrance by a Participant or any person claiming under or through a
Participant, nor shall they be subject to the debts, contracts, liabilities or
torts of a Participant or anyone else prior to payment.  The Administrator may
from time to time appoint an investment manager or managers for the funds held
in any such trust.

 

10.         Administration

 

The Program shall be operated under the direction of the Committee and
administered by the Administrator.  Subject to Section 6(b), the calculation of
all benefits payable under the Program shall be performed by the Administrator,
subject to the review of the Committee.  The Administrator shall have sole and
complete discretionary authority and control to manage the operation and
administration of the Plan, including but not limited to, the interpretation of
all Plan provisions, determination of the amount of benefits payable to any
Participant, spouse, heirs or estate, all legal and factual determinations, and
construction of disputed or ambiguous term, and all such determinations shall be
binding on all parties.  Notwithstanding the preceding sentence, all
determinations of eligibility for participation and benefits under the Program
as a Tier 1 Participant shall be made by the Committee.  The Administrator may
delegate responsibilities under the Plan.  With respect to the eligibility or
participation of the Administrator in the Program and in any instance where the
Plan is administered relative to the Administrator, the Chief Executive Officer
of the Company shall act as Administrator.

 

11.         Claims Procedure

 

All claims for benefits under the Program shall be determined under the claims
procedure in effect under the Company’s tax-qualified defined benefit pension
plan on the date that such claims are submitted, except that the Administrator
shall make initial determinations with respect to claims hereunder and the
Committee shall decide appeals of such determinations.

 

In the event that any dispute under the provisions of the Program is not
resolved to the satisfaction of the affected Participant through the Program’s
claims procedures

 

 

13

--------------------------------------------------------------------------------


 

described in the preceding paragraph, any dispute or controversy arising under
or in connection with the Program may, at the sole election of the affected
Participant, be settled by arbitration, conducted before a panel of three
(3) arbitrators sitting in a location selected by the Participant within fifty
(50) miles from the location of his employment with the Company, in accordance
with the rules of the American Arbitration Association then in effect.

 

Judgment may be entered on the award of the arbitrator in any court having
proper jurisdiction. All expenses of such arbitration, including the fees and
expenses of the counsel for a Participant, shall be borne by the Company. If
applicable, payment or reimbursement of the Participant’s reasonable attorneys’
fees and expenses shall be made not later than December 31st of the calendar
year following the year in which they are incurred.

 

12.         Legal Fees.  To the extent permitted by law, the Company shall pay
all reasonable legal fees, costs of litigation or arbitration, prejudgment
interest, and other expenses incurred in good faith by a Participant as a result
of:

 


(A)          THE COMPANY’S REFUSAL TO PROVIDE THE SEVERANCE BENEFITS TO WHICH A
PARTICIPANT BECOMES ENTITLED UNDER THE PROGRAM, OR


 


(B)          THE COMPANY’S CONTESTING THE VALIDITY, ENFORCEABILITY, OR
INTERPRETATION OF THE PROGRAM, OR


 


(C)          ANY CONFLICT BETWEEN THE PARTIES PERTAINING TO THE PROGRAM.


 

If applicable, payment or reimbursement of the Participant’s reasonable
attorneys’ fees and expenses shall be made not later than December 31st of the
calendar year following the year in which they are incurred.

 

13.         Successors and Assignment

 


(A)          SUCCESSORS TO THE COMPANY. THE COMPANY WILL REQUIRE ANY SUCCESSOR
(WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION, A SIMILAR
BUSINESS COMBINATION TRANSACTION OR OTHERWISE) OF ALL OR SUBSTANTIALLY ALL OF
THE BUSINESS AND/OR ASSETS OF THE COMPANY AND ITS AFFILIATES THEREOF TO
EXPRESSLY ASSUME AND AGREE TO PERFORM THE COMPANY’S OBLIGATIONS UNDER THE
PROGRAM IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE
REQUIRED TO PERFORM THEM IF NO SUCH SUCCESSION HAD TAKEN PLACE. ASSUMING THAT
SUCH TRANSACTION OTHERWISE CONSTITUTES A CHANGE IN CONTROL, THE DATE ON WHICH
ANY SUCH SUCCESSION BECOMES EFFECTIVE SHALL BE DEEMED TO BE THE DATE OF THE
CHANGE IN CONTROL.


 


(B)          DIVESTITURES.  IN THE EVENT OF A DIVESTITURE, THE COMPANY MAY, BUT
SHALL NOT BE OBLIGATED TO, ASSIGN ITS OBLIGATIONS UNDER THE PROGRAM WITH RESPECT
TO ANY PARTICIPANT WHO IMMEDIATELY FOLLOWING SUCH DIVESTITURE WILL BE EMPLOYED
BY THE ENTITY THAT OWNS THE DIVESTED ENTITY, BUSINESS UNIT OR DIVISION TO THE
PARTICIPANT’S POST-DIVESTITURE EMPLOYER OR ANY OF ITS AFFILIATES.  UPON THE
EFFECTIVENESS OF THE AGREEMENT BY SUCH POST-DIVESTITURE EMPLOYER OR ONE OF ITS
AFFILIATES TO PERFORM SUCH

 

 

14

--------------------------------------------------------------------------------


 


OBLIGATIONS, THE COMPANY SHALL HAVE NO FURTHER OBLIGATIONS UNDER THE PROGRAM TO
SUCH PARTICIPANT.


 

(c)        Assignment by a Participant. The Program shall inure to the benefit
of and be enforceable by a Participant’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If a Participant dies while any amount would still be payable to him
or her hereunder had he or she continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of the
Program to such Participant’s beneficiary. If a Participant has not named a
beneficiary, then such amounts shall be paid to such Participant’s devisee,
legatee, or other designee, or if there is no such designee, to such
Participant’s estate.


 

14.         Miscellaneous

 


(A)     EMPLOYMENT STATUS. EXCEPT AS MAY BE PROVIDED UNDER ANY OTHER AGREEMENT
BETWEEN A PARTICIPANT AND THE COMPANY OR ONE OF ITS 409A AFFILIATES, A
PARTICIPANT’S EMPLOYMENT IS “AT WILL,” AND MAY BE TERMINATED BY EITHER THE
PARTICIPANT OR THE PARTICIPANT’S EMPLOYER AT ANY TIME, SUBJECT TO APPLICABLE
LAW.


 


(B)          BENEFICIARIES. THE PRIMARY AND/OR CONTINGENT BENEFICIARIES
DESIGNATED BY A PARTICIPANT PURSUANT TO COMPANY-PROVIDED LIFE INSURANCE BENEFITS
SHALL BE THE PERSONS OR ENTITIES WHO OR WHICH ARE THE BENEFICIARIES OF ANY
SEVERANCE BENEFITS OWING TO SUCH PARTICIPANT UNDER THE PROGRAM.


 


(C)          SEVERABILITY. IN THE EVENT ANY PROVISION OF THE PROGRAM SHALL BE
HELD ILLEGAL OR INVALID FOR ANY REASON, THE ILLEGALITY OR INVALIDITY SHALL NOT
AFFECT THE REMAINING PARTS OF THE PROGRAM, AND THE PROGRAM SHALL BE CONSTRUED
AND ENFORCED AS IF THE ILLEGAL OR INVALID PROVISION HAD NOT BEEN INCLUDED.
FURTHER, THE CAPTIONS OF THE PROGRAM ARE NOT PART OF THE PROVISIONS HEREOF AND
SHALL HAVE NO FORCE AND EFFECT.


 

(d)          Amend, Modify or Terminate.  Subject to the restrictions and
limitations set forth in this Section 14(d), the Board (or any committee of the
Board to whom the Board delegates it authority hereunder) may amend, modify or
terminate the Program at any time in whole or in part without prior notice to,
or without the consent of, any Participant or other person.  Notwithstanding the
previous sentence, without the express written consent of an affected
Participant, (i) the Board may not amend, modify or terminate the Program in any
respect for a Participant for whom a Qualifying Separation has occurred or
(ii) amend, modify or terminate the Program in a manner that is adverse to the
Participant in any material respect during the twenty-four month period
following a Change in Control or the six month period following a Potential
Change in Control.  In addition, any amendment, modification or termination of
the Program that would be precluded under the previous sentence without the
express written consent of an affected Participant on or after a Change in
Control shall not be given effect without the express written consent of the
affected Participant if it is adopted within six months prior to the occurrence
of a Potential Change in Control or a

 

 

15

--------------------------------------------------------------------------------


 

Change in Control.  Nothing in this Section 14(d) shall preclude a termination
or reduction of a Participant’s status in the Program in accordance with
Section 3(c).

 

(e)          Applicable Law.  TO THE EXTENT NOT PREEMPTED BY THE LAWS OF THE
UNITED STATES OR ANY OTHER LAW MANDATORILY APPLYING TO A PARTICIPANT’S
EMPLOYMENT, THE LAWS OF THE STATE OF ILLINOIS SHALL BE THE CONTROLLING LAW IN
ALL MATTERS RELATING TO THE PROGRAM.

 

15.         Effect on Prior Agreements.  By virtue of a Participant’s
participation in the Program, the Participant and the Company acknowledge that:
(a) the Program supersedes all prior written or oral agreements between them,
including, but not limited to, any Change in Control Agreement or Severance
Protection Agreement which a Participant and the Company may have entered into;
and (b) as of the Participation Date, any and all such prior agreements are null
and void.

 

 

16

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RESTRICTIVE COVENANT AND RELEASE AGREEMENT

 

This Restrictive Covenant and Release Agreement (this “Agreement”) is entered
into by the undersigned effective as of [INSERT DATE]1 (“Effective Date”).

 

In consideration of the severance benefits to be provided to me under the Change
in Control Severance Program of Deere & Company (the “Severance Program”), I
agree as follows:

 

1.         Return of Property.  All Company files, access keys and codes, desk
keys, ID badges, computers, records, manuals, electronic devices, computer
programs, papers, electronically stored information or documents, telephones and
credit cards, and any other property of the Deere & Company or any of its
affiliates (the “Company”) in my possession must be returned no later than the
Effective Date.

 

2.         Non-Disclosure and Non-Solicitations Covenants.

 


(A)        DISCLOSURE OF INFORMATION.  AS A RESULT OF MY EMPLOYMENT WITH THE
COMPANY, I HAD ACCESS TO AND KNOWLEDGE OF CERTAIN CONFIDENTIAL AND PROPRIETARY
INFORMATION OF THE COMPANY.  I SHALL NOT, IN WHOLE OR IN PART, DISCLOSE SUCH
INFORMATION TO ANY PERSON, FIRM, CORPORATION, ASSOCIATION, OR OTHER ENTITY FOR
ANY REASON OR PURPOSE WHATSOEVER, NOR SHALL I MAKE USE OF ANY SUCH INFORMATION
FOR MY OWN PURPOSES.


 


(B)        COVENANTS REGARDING OTHER EMPLOYEES.  FOR A PERIOD BEGINNING ON THE
DATE OF MY QUALIFYING TERMINATION (AS DEFINED IN THE SEVERANCE PROGRAM) AND
ENDING TWO (2) YEARS FOLLOWING THE PAYMENT OF THE LUMP SUM SEVERANCE BENEFITS
PROVIDED FOR IN SECTION 4(C) OF THE SEVERANCE PROGRAM, I AGREE NOT TO:


 


(I)         ATTEMPT TO INDUCE ANY EMPLOYEE OF THE COMPANY TO (I) TERMINATE HIS
OR HER EMPLOYMENT WITH THE COMPANY, OR (II) ACCEPT EMPLOYMENT WITH ANY
COMPETITOR OF THE COMPANY; OR


 


(II)        INTERFERE IN A SIMILAR MANNER WITH THE BUSINESS OF THE COMPANY.


 

3.         General Release and Waiver of Claims.

 

(a)        Release.  In consideration of the payments and benefits provided to
me under the Severance Program and after consultation with counsel, I and each
of my respective heirs, executors, administrators, representatives, agents,
insurers, successors and assigns (collectively, the “Releasors”) hereby
irrevocably and unconditionally release and forever discharge the Company, its
subsidiaries and affiliates and each of their respective officers, employees,
directors, shareholders and

 

--------------------------------------------------------------------------------

 

1              PURSUANT TO SECTION 8 OF PROGRAM, THE EFFECTIVE DATE SHOULD BE NO
MORE THAN 60 DAYS FOLLOWING DATE OF QUALIFYING TERMINATION.

 

 

1

--------------------------------------------------------------------------------


 

agents (“Releasees”) from any and all claims, actions, causes of action, rights,
judgments, obligations, damages, demands, accountings or liabilities of whatever
kind or character (collectively, “Claims”), including, without limitation, any
Claims under any federal, state, local or foreign law, that the Releasors may
have, or in the future may possess, arising out of (i) my employment
relationship with and service as an employee, officer or director of the Company
or any subsidiaries or affiliated companies and the termination of such
relationship or service, and (ii) any event, condition, circumstance or
obligation that occurred, existed or arose on or prior to the date hereof;
provided, however, that I do not release, discharge or waive any rights to
(i) payments and benefits provided under the Severance Program that are
contingent upon my execution of this Agreement and (ii) any indemnification
rights I may have in accordance with the Company’s governance instruments or
under any director and officer liability insurance maintained by the Company
with respect to liabilities arising as a result of my service as an officer and
employee of the Company.  This Section 3(a) does not apply to any Claims that
the Releasors may have as of the date I sign this Agreement arising under the
Federal Age Discrimination in Employment Act of 1967, as amended, and the
applicable rules and regulations promulgated thereunder (“ADEA”).  Claims
arising under ADEA are addressed in Section 3(b) of this Agreement.

 

(b)        Specific Release of ADEA Claims.  In further consideration of the
payments and benefits provided to me under the Severance Program, the Releasors
hereby unconditionally release and forever discharge the Releasees from any and
all Claims arising under ADEA that the Releasors may have as of the date I sign
this Agreement.  By signing this Agreement, I hereby acknowledge and confirm the
following: (i) I was advised by the Company in connection with my termination to
consult with an attorney of my choice prior to signing this Agreement and to
have such attorney explain to me the terms of this Agreement, including, without
limitation, the terms relating to my release of claims arising under ADEA, and I
have in fact consulted with an attorney; (ii) I was given a period of not fewer
than 21 days to consider the terms of this Agreement and to consult with an
attorney of my choosing with respect thereto; (iii) I knowingly and voluntarily
accept the terms of this Agreement; and (iv) I am providing this release and
discharge only in exchange for consideration in addition to anything of value to
which I am already entitled.  I also understand that I have seven days following
the date on which I sign this Agreement within which to revoke the release
contained in this paragraph, by providing the Company with a written notice of
my revocation of the release and waiver contained in this paragraph.

 

(c)        No Assignment.  I represent and warrant that I have not assigned any
of the Claims being released under this Agreement.  The Company may assign this
Agreement, in whole or in part, to any affiliated company or subsidiary of, or
any successor in interest to, the Company.

 

4.         Proceedings.

 

(a)        General Agreement Relating to Proceedings.  I have not filed, and
except as provided in Sections 4(b) and 4(c), I agree not to initiate or cause
to be initiated on my behalf, any complaint, charge, claim or proceeding against
the

 

 

2

--------------------------------------------------------------------------------


 

Releasees before any local, state or federal agency, court or other body
relating to my employment or the termination of my employment, other than with
respect to the obligations of the Company to me under the Severance Program
(each, individually, a “Proceeding”), and agree not to participate voluntarily
in any Proceeding.  I waive any right I may have to benefit in any manner from
any relief (whether monetary or otherwise) arising out of any Proceeding.

 

(b)        Proceedings Under ADEA.  Section 4(a) shall not preclude me from
filing any complaint, charge, claim or proceeding challenging the validity of my
waiver of Claims arising under ADEA (the ADEA waiver is set forth in
Section 3(b) of this Agreement).  However, both the Company and I confirm our
belief that my waiver of claims under ADEA is valid and enforceable, and my
intention is that all claims under ADEA will be waived.

 

(c)        Certain Administrative Proceedings.  In addition, Section 4(a) shall
not preclude me from filing a charge with or participating in any administrative
investigation or proceeding by the Equal Employment Opportunity Commission or
another Fair Employment Practices agency.  I am, however, waiving my right to
recover money in connection with any such charge or investigation.  I am also
waiving my right to recover money in connection with a charge filed by any other
entity or individual, or by any federal, state or local agency.

 

5.         Remedies. In the event I initiate or voluntarily participate in any
Proceeding in violation of this Agreement, or if I fail to abide by any of the
terms of this Agreement or if I revoke the ADEA release contained in paragraph
3(b) within the seven-day period provided under paragraph 3(b), the Company
shall be under no obligation to make any further payments or provide any further
benefits to me, and I shall promptly repay the Company any payments made to me
and the Company’s direct cost for any benefits provided to me pursuant to the
Severance Program, without waiving the release granted herein.  I acknowledge
and agree that the remedy at law available to the Company for breach of any of
my obligations under paragraphs 2, 3 and 4 herein would be inadequate and that
damages flowing from such a breach may not readily be susceptible to measurement
in monetary terms.  Accordingly, I acknowledge, consent and agree that, in
addition to any other rights or remedies that the Company may have at law or in
equity, the Company shall be entitled to seek a temporary restraining order or a
preliminary or permanent injunction, or both, without bond or other security,
restraining me from breaching my obligations under paragraphs 2, 3 and 4
herein.  Such injunctive relief in any court shall be available to the Company,
in lieu of, or prior to or pending determination in, any arbitration proceeding.

 

I understand that by entering into this Agreement I shall be limiting the
availability of certain remedies that I may have against the Company and
limiting also my ability to pursue certain claims against the Company.

 

6.         Severability Clause.  If any provision or part of this Agreement is
found to be invalid or unenforceable, only that particular provision or part,
and not the entire Agreement, shall be inoperative.

 

 

3

--------------------------------------------------------------------------------


 

7.         GOVERNING LAW AND FORUM.  I acknowledge that this agreement has been
executed, in whole or in part, in Illinois.  Accordingly, I agree that this
Agreement and all matters or issues arising out of or relating to my employment
with the Company shall be governed by the laws of the State of Illinois
applicable to contracts entered into and performed entirely therein.  Any action
to enforce this Agreement shall be brought solely in the state or federal courts
located in the Moline, Illinois.

 

I ACKNOWLEDGE THAT I HAVE READ THIS AGREEMENT AND THAT I FULLY KNOW, UNDERSTAND
AND APPRECIATE ITS CONTENTS, AND THAT I HEREBY EXECUTE THE SAME AND MAKE THIS
AGREEMENT AND THE COVENANTS AND RELEASE PROVIDED FOR HEREIN VOLUNTARILY AND OF
MY OWN FREE WILL.

 

 

THE EXECUTIVE

 

 

 

 

 

 

 

 

[Insert name of Executive]

 

 

 

 

 

Dated:

 

 

 

 

4

--------------------------------------------------------------------------------